DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2017/058186 filed 12/20/2017, which claims benefit of PCT/IB2016/001786, filed 12/20/2017, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 24-41 in the reply filed on 03/01/2022 is acknowledged. Therefore, Claims 42-45 are withdrawn and Claims 24-41 are pending examination as discussed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2022 were filed after the mailing date of the Restriction/Election on 12/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In response to the applicant arguments on 03/01/2022 that Franz does not teach a selection step from a list of predefined products, the examiner is not persuaded. The examiner respectfully points out that Franz discloses a modeling method of a steel volume by defining characteristic qualities of an enthalpy existing at said time in the respective volume element and percentages of austenite, ferrite, and cementite phases (paragraphs [0020]-[0022]). The computer determines the time gradient of the characteristic quantities by resolving thermal conductivity and phase transition equations (paragraph [0031]). One of the characteristic quantities is a locally invariable mean interstitial element concentrations (e.g., a carbon or nitrogen content) within the volume element in the austenite phases (paragraph [0020]). By simplifying the modeling in keeping such concentration constant, the calculation time can be reduced (paragraph [0021]). Furthermore, Franz’s modeling of a steel is limited to steel compositions containing only austenite, ferrite, and cementite (paragraphs [0022]-[0027]). Thus, these teachings of Franz are considered to meet the limitation of comparing the chemical composition to a known list since Franz teaches both a limited amount of phases and a invariable amount of carbon and nitrogen concentration within the austenite phase. 
Furthermore, the examiner is persuaded that a proper articulation of the species requirement was not given and is therefore examining Claim 27 along with claims 24-41. However, the examiner suggests this claim be rewritten in Markush format. See MPEP 2173.05(h).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons. 
Instant Claim 24 recites steps A(1), A(2), and A(3) of which are merely mental steps which amounts to data gathering and manipulation and there is directed to an abstract idea. 
            The instant claim does not satisfy the second prong of Step 2A Prong Two, or Step 2B. The examiner points out that the instant claim includes limitations such as “a calculation substep wherein at least two thermal path TPx, each TPx corresponding to a microstructure mx obtained at the end of TPx”. However, the claim also does not require a microstructure (e.g., “A method for manufacturing a thermally treated steel sheet having…a microstructure m--target- comprising from 0 to 100% of at least one phase chosen among: ferrite, martensite, bainite, pearlite, cementite and austenite…”). As there is very limited structure (i.e. sufficient detail) with regard to the thermal treatment step and because the claim does not require a microstructure, it does not appear that the claim “transform[s] the nature of the claim” into a patent-eligible application. See MPEP 2106.04 (II) (A) (2).
Regarding Step 2B, when an additional element is considered individually by an examiner, the additional element may be enough to qualify as "significantly more" if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. Furthermore, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 198. See also MPEP 2106.05 (I) (A). Thus the limitation “a thermal treatment step, wherein TPtarget is performed on the steel sheet” does not qualify as “significantly more”. 

Claim Objections
Claim 27 is objected to as being listed as “withdrawn” instead of “previously presented). Appropriate correction is required. 
Claim 32 is objected to because the words “in step” are repeated within line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 24, the examiner points out that both the steel composition and the microstructure are left open, thus the claim is indefinite as there is no information given that would allow one of ordinary skill to determine the metes and bounds of the claim. Furthermore, a (selected) thermal treatment step which although will be critically important to characterize the final structure of the steel sheet is calculated, yet no information over the nature of such new thermal treatment is given. In other words, the claim recites “A method for manufacturing a thermally treated steel sheet having…a microstructure m--target- comprising from 0 to 100% of at least one phase chosen among: ferrite, martensite, bainite, pearlite, cementite and austenite…”), however this phrasing is considered to be indefinite as it implies that no microstructure (i.e., 0%) can exist.
In view of lack of clarity in the instant claim 24 as state above, subject matter of instant claim 24 is interpreted nothing more than a determination of a thermal treatment in which a path or a schedule leading to an aimed target microstructure. 
Regarding Claim 24, the claim recites the feature “the initial microstructure mi” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is rejected as being dependent upon rejected claim 24 above. 
Regarding Claim 26, the claim lists all possible combination of phases as microstructure with the term “or” in line 14. How can a single steel sheet comprise so many different phases due to the term “and” recited several times throughout the claim. 
Regarding Claim 27, the claim recites the phrase “triplex, duplex” followed by “and duel phase high ductility steel” is ambiguous because it is unclear where duel phase high ductility steel is required or optional. Secondly, the term “high ductility” renders the claim indefinite because the term “high” is a relative term. Thirdly, because the term “high ductility” is a relative term, it is unclear what is the difference among dual phase, duplex, and dual phase high ductility steel would be since they are all dual phase steels. 
Claims 28-29 are rejected as depending upon the above rejected claim 24. 
Regarding Claim 30, the claim recites the term “the all thermal cycle TPx”. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 is rejected as depending upon the above rejected claim 29 and claim 24. 
Regarding Claim 32, the claim recites the term “the sum of all TPx”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 32, the claim recites the term “the sum of all Hxint”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 33, the claim recites “wherein before step A.1), at least one targeted mechanical property Ptarget chosen among yield strength YS, Ultimate Tensile Strength UTS, elongation hole expansion, and formability.”. However this is considered indefinite since the claim does not recite what is actually being performed or what the choice is intended to limit. Secondly, this step is merely a mental step amounting to data manipulation and data gathering.
Regarding Claim 33, the term “formability” is not a well-known mechanical property term. What is the unit of measure to measure formability?
Claims 34-36 are rejected as depending upon the above rejected claim 33, and 24. 
Regarding Claim 37, the claim recites the term “the treatment line”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 38, the claim recites the term “the cooling sections”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 38, the claim recites the term “the heating sections”. There is insufficient antecedent basis for this limitation in the claim.
Claim 39 is rejected as depending upon the above rejected claims 24. 
Regarding Claim 40, the claim recites the term “the heat treatment line”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 40, the claim recites “a new calculation step A.2.) is automatically performed based on the selection step A.1) performed beforehand” of which is considered to be vague. What does it mean to automatically perform a new calculation? Secondly, this step is merely a mental step amounting to data manipulation and data gathering. 
Regarding Claim 41, the claim recites the term “the thermal path”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 41, the claim recites the term “the heat treatment line”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 41, the claim recites the term “the first meters”. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 of copending Application No. 16/469,930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. ‘930 teaches a method for manufacturing a thermally treated steel sheet having a chemical steel composition and a microstructure mtarget comprising from 0 to 100% of at least one phase chosen from among: ferrite, martensite, bainite, pearlite, cementite, and austenite, in a heat treatment line (Claim 26, lines 1-5). ‘930 teaches a calculation substep wherein at least two thermal paths TPx are calculated, each TPx corresponding to a microstructure mx obtained at the end of TPx and are calculated based on a selected product step and TPstandard and the initial microstructure mi of the steel sheet to reach mtarget- (e.g., a predefined thermal treatment TT and the microstructure mi- of the steel sheet to reach mtarget) (Claim 26, lines 8-13). ‘930 teaches a selection substep wherein one thermal path TPtarget to reach m-target is selected, TPtarget chosen from TPx and selected such that mx is the closest to mtarget (Claim 26, lines 14-16). ‘930 teaches a thermal treatment step, wherein TPtarget is performed on a steel sheet (Claim 26, lines 17-18)
With respect to the instant feature of “a selection substep wherein the chemical composition and mtarget are compared to a list of predefined products, which microstructure includes predefined phases and predefined proportions of phases, and selecting a product having a microstructure m-standard closest to mtarget- and a predefined thermal path TPstandard to obtain mstandar-d”. The examiner points out that ‘930 teaches “wherein a predefined thermal treatment TT is performed on the steel sheet” within Claim 26, lines 4-5, and further that it would have been obvious to one of ordinary skill that a predefined thermal treatment would naturally includes predefining the product, predefining the microstructure and intended proportioned of said microstructure within said products, and the thermal treatment path to obtain such a product being the closest thermal path to do so. Claims 25-41 are rejected as depending upon the above rejected claim 24. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-41 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S. 2009/0265146, previously cited) in view of Wakako (U.S. Patent No. 4,745,786). 

Regarding Claim 24, Franz teaches a method of modeling the time gradient of the state of a steel volume by means of a computer and corresponding objects (abstract). Franz teaches thermally treating a steel sheet having a composition and a microstructure comprising at least austenite, ferrite, and cementite (paragraphs [0023], and [0060]). Franz teaches a calculation substep wherein a plurality of thermal paths (e.g., Figure 9; paragraphs [0060] through [0103]) corresponding to a microstructure obtained at the end of the thermal paths (paragraphs [0085], and [0088]-[0090]) are calculated based on a selected product and initial microstructure to reach a targeted microstructure (paragraphs [0023], and [0088]-[0090]).
With respect to the feature of “a selection substep wherein one thermal path TP--target to reach mtarget is selected, TP--target chosen from TPx and selected such that mx is the closest to mtarget” - it would have been obvious to one skilled in the art that a plurality of thermal paths are calculated within the disclosure of Franz of which lead to a plurality of target microstructures and that the most optimal of those thermal paths would be selected that is closest to the calculated path. 
Continuing, Franz teaches a thermal treatment step, wherein TPtarget- is performed on the steel sheet (paragraph [0007]). 
However, Franz does not teach a selection substep wherein a chemical composition and mtarget- are compared to a list of predefined products, in which the microstructure includes predefined phases and predefined proportions of phases and selecting a product having a microstructure closest to the target microstructure and a predefined thermal path to obtain said microstructure
Wakako teaches a hot rolling method and apparatus for hot rolling (abstract). Wakako teaches a selection substep wherein a chemical compostion and mtarget- (i.e., a targeted microstructure), wherein the microstructure includes predefined phases and predefined proportions of phases and selecting a product having a microstructure closest to the target microstructure and a predefined thermal path or TP to obtain said microstructure (column 3, line 47 through column 4, line 4; column 4, lines 43-68; column 8, lines 27-55). Wakako teaches this feature allows for a uniform microstructural control (column 2, lines 42-45). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz with the concepts of Wakako with the motivation of achieving uniform microstructural control 
Regarding Claim 25, Franz teaches wherein predefined phases are defined by at least a chemical composition (paragraph [0060]). 
Regarding Claim 26, Franz teaches a target microstructure comprising ferrite and residual austenite (paragraph [0059]). 
Regarding Claim 27, Franz teaches a steel containing ferrite, cementite, and austenite and thus teaches a triplex steel (paragraph [0059]). 
Regarding Claim 28, the examiner points out that the limitation of “wherein the differences between proportions of phase present in mtarget and mx is ±3% would have been an obvious feature of Franz. To elaborate, the examiner points out that as stated above - Franz teaches a plurality of target microstructures and that the most optimal of those thermal paths would be selected that is closest to the calculated path. Thus, resolving these paths to an optimal path that is within a 6% range (i.e., ±3%) is well within the capabilities of one or ordinary skill and certainly within the capability of the system of Franz of which utilizes in-situ monitoring of the process and deviation correction routines (e.g., see Figure 9). 
Regarding Claim 29, Franz teaches percentages of austenite, ferrite, and cementite (paragraph [0023]). Thus Franz meets the limitations within the instant claim since the claim does not require any specific amounts of any phases, so long as one of the phases exists. All phase changes naturally possess an change in enthalpy (both endothermic and exothermic) as can be shown using basic thermodynamics. 
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 30, Franz in view of Wakako teach the entirety of Claim 29, and 24, including the final structure required by the claim. Thus, while Franz nor Wakako teach the specific equation recited within the claims, the prior art teaches achieving an identical structure that would have occurred at substantially similar temperatures during substantially similar periods. Thus, it would have been obvious to consider the variables that naturally affect this process including the specific heat of each phase, the density and thickness of the component being worked upon, and the heat flux that is occurring during treatment. The claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. The source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense.
Regarding Claim 31, Franz is relied upon for the reasons given above in addressing claim 29. However, Franz does not explicitly teach at least one intermediate steel microstructure corresponding to an intermediate thermal path. 
Wakako teaches at least one intermediate steel microstructure corresponding to an intermediate thermal path (column 2, line 53 through column 3, line 47). Wakako teaches this feature, in part, reduces temperature deviations within the process (column 3, lines 45-47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz with the concepts of Wakako with the motivation of reducing temperature deviations. 
Regarding Claim 32, with respect to the feature “wherein in step A.2), TPx is the sum of all TPxint and Hx is the sum of all Hxint” - the examiner points out this is an obvious to choice to one of ordinary skill. To elaborate, one of ordinary skill would not remove any steps or variables when performing a time and temperature calculation with respect to a heat treatment as this would inherently cause heat transfer imbalances and lead to part distortion and unwanted microstructures. 
	Regarding Claim 33, Franz is relied upon for the reasons give above in addressing Claim 24. However, Franz does not explicitly teach targeting a mechanical property. 
	Wakako teaches targeting the property of formability (column 6, lines 41-60). Wakako teaches targeting this property allows for the suppression of localize wear upon transfer rolls within the heat treatment device (column 6, lines 55-60). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz with the concepts of Wakako with the motivation of reduces roll wear. 
Regarding Claim 34, with respect to the feature of “wherein mtarget- is calculated based on Ptarget” the examiner points out that this is an obvious choice to one of ordinary skill. The examiner points out that one of ordinary skill would know and appreciate that mechanical properties are inherently linked to the underlying microstructure of a steel, and that this microstructure in inherently linked to the heat treatment that produced said microstructure. The claim would have been obvious because “a person or ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Regarding Claim 35, Franz is relied upon for the reasons given above in rejecting Claim 24. However, Franz is silent to taking into account process parameters that occur to a steel before entering a heat treatment line. 
Wakako teaches considering process parameters (e.g., rough hot rolling) occurring to a steel sheet before it enters a heat treatment line (column 2, line 65 through column 3, line 19). Wakako teaches this consideration allows for the subsequent intermediate heat treatment steps to be enabled (column 3, lines 3-19). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz with the concepts of Wakako with the motivation of enabling an improved heat treatment process. 
Regarding Claim 36, Franz teaches the process parameters comprising at least a cooling temperature (paragraph [0073]). 
Regarding Claim 37, Franz teaches wherein process parameters of the treatment line that the steel sheet will undergo will be taken into account to calculate TPx (paragraphs [0088]-[0104]). Furthermore, the examiner points out that all of the instant limitations are merely data manipulation and data gathering directed to an abstract idea. 
Regarding Claim 38, Franz teaches said process parameters including a heating powder of the heating sections (paragraph [0088]). 
Regarding Claim 39, Franz teaches the thermal path, TPx comprising a cooling treatment (paragraph [0073]). 
Regarding Claim 40, the examiner points out that calculating a new treatment scheme when a new steel sheet enters a line is an obvious choice as otherwise a microstructural deviation would naturally occur for sheets of different compositions. 
Regarding Claim 41, the examiner points out that a thermal path adaptation being performed when a new steel sheet enters into a heat treatment line is an obvious choice as otherwise a microstructural deviation would naturally occur for sheets of different compositions. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735